Citation Nr: 1746179	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-32 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for B-cell chronic lymphocytic leukemia, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran attended a Board hearing in October 2014.  The issue was remanded for further development in April 2015.

The issues of entitlement to service connection for head injury residuals and to an increased evaluation for right femur fracture residuals were raised at the Veteran's October 2014 Travel Board hearing and were referred in the Board's April 2015 remand, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor he is found to have served on the land mass of the Republic of Vietnam.  

2.  The competent medical evidence of record establishes a current diagnosis of B-cell chronic lymphocytic leukemia.


CONCLUSION OF LAW

B-cell chronic lymphocytic leukemia is presumed to have been incurred inservice.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has B-cell chronic lymphocytic leukemia due to herbicide agent exposure while stationed on an aircraft carrier off the coast of the Republic of Vietnam.  The Veteran argues that while serving as a gunner's mate onboard the USS Kearsarge he would travel for short visits to the landmass of the Republic of Vietnam to perform gun repairs.  As a consequence, the Veteran argues that he is entitled to presumptive service connection for chronic B-cell leukemia.  

At an October 2014 Board hearing, the Veteran described how his job in service was to repair guns that would jam or misfire.  He stated that up numerous occasions, he was flown to the mainland of Vietnam to repair guns in many different locations.  The Veteran stated that he was diagnosed with leukemia in around 2009.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The law establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents even though there is no record of such disease in service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Diseases associated with such exposure include all chronic B-cell leukemias, including chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).

The RO determined that the during the appellant's active duty service stationed on the USS Kearsarge (CV-33), the carrier served in the official waters of the Republic of Vietnam from October 22, 1967 to November 13, 1967, from November 29, 1967 to December 20, 1967, from January 7 to 20, 1968, and from February 2 to 19, 1968.  A request was made to the Defense Personnel Records Information Retrieval System for any of the Veteran's orders, but a response was received indicating that such orders were not of record.  A response regarding whether the command history of the USS Kearsarge, including its deck logs, could show that the Veteran had set foot on the landmass of Vietnam indicated that while the records showed aircraft and helicopter launchings and recoveries while the USS Kearsarge conducted Special Operations off of Yankee Station in the Gulf of Tonkin, they did not include the names of transported personnel, and they could not verify the Veteran's reports.

While these records therefore do not show whether the Veteran specifically went on board any flights off of the ship to the mainland, the appellant has submitted a June 2010 statement from his Navy colleague, J.C., who recalled the Veteran once volunteering to be flown from the ship to a base on the mainland of Vietnam to repair guns.  The Veteran's personnel records and DD Form 214 also show that he was a gunner's mate and ordnance mechanic.  

In the opinion of the undersigned it would be highly unusual for a Navy crewman, who is part of a carrier's ship's company, to fly from that carrier at the frequency described by the appellant to a shore based Marine infantry unit to fix individual or crew served weapons.  Simply put, Marine infantry units have small arms repairers/technicians as part of their table of organization and equipment.  Significantly, however, the evidence available to the undersigned does not show any reason to doubt the credibility of the appellant or his shipmate.  Certainly, what the appellant described is not totally outside range of possibility during war.  The Board therefore accepts that it is at least plausible that the Veteran did fly to Vietnam to repair weapons as he has testified, and as his shipmate has corroborated.  Accordingly, resolving reasonable doubt in the Veteran's favor he is presumed to have been exposed to herbicide agents while serving on the land mass of the Republic of Vietnam.  38 C.F.R. § 3.307(a).  

The Veteran's VA treatment records show that he has been diagnosed with B-cell chronic lymphocytic leukemia.  As the Veteran is presumed to have been exposed to herbicides in service, and as B-cell chronic lymphocytic leukemia is a disease that has been shown to be associated with exposure to herbicide agents, it is presumed that this disorder was incurred in service even without evidence of that disease during service.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  As such, entitlement to service connection for B-cell chronic lymphocytic leukemia, as secondary to herbicide exposure, is warranted.  

The benefit sought on appeal is granted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."). 


ORDER

Entitlement to service connection for B-cell chronic lymphocytic leukemia is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


